Citation Nr: 0420020	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  95-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for trigeminal 
neuralgia.

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than a personality disorder), to 
include major depression with recurrent psychotic features, 
bipolar disorder, organic mood disorder, adjustment disorder 
with mixed emotional features, psychoactive substance-induced 
mental disorders, cyclothymia, and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney 
at law




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


REMAND

The veteran served on active duty from June to November 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  In an October 2002 remand, the Board 
remanded the veteran's case to the Waco, Texas RO to comply 
with the veteran's request for a personal hearing before the 
Board.  However, the veteran subsequently withdrew his 
hearing request in November 2002.  38 C.F.R. § 20.704(e) 
(2003).  

In a March 2003 decision, the Board denied service connection 
for trigeminal neuralgia.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2004, the Secretary of VA and the 
veteran's attorney submitted a Joint Motion For Remand To The 
BVA.  The parties noted that a remand was necessary in order 
for the Board to address and fulfill the amended duty to 
notify and assist, as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  

It was noted in the joint motion that the Board had 
determined that there was no duty to obtain a medical opinion 
regarding the etiology of the veteran's trigeminal neuralgia 
because the evidence of record was negative for trigeminal 
neuralgia during service and for many years thereafter, and 
thus any medical nexus opinion would be speculative.  
Notwithstanding the number of years that have elapsed since 
service and the earliest diagnosis of the disability at 
issue, the absence of any findings relating to trigeminal 
neuralgia in the service medical records, the absence of 
post-service medical evidence of a diagnosis of trigeminal 
neuralgia until 1990, a November 1993 evaluation report 
noting that symptoms began in 1987, a September 1995 non-VA 
medical report noting that the veteran's trigeminal neuralgia 
might be due to excessive drinking, among other things, and 
the absence of any competent evidence suggesting the 
contended causal link, the parties agreed in the joint motion 
that, contrary to the Board's conclusion, a medical opinion 
linking the veteran's current trigeminal neuralgia to in-
service and post-service symptomatology could be non-
speculative and serve as a basis for a grant of service 
connection.  

It was noted in the joint motion that VA had failed to inform 
the veteran which part of any missing evidence or information 
VA would obtain and which part the veteran was to submit.  
The joint motion noted that the veteran must be provided with 
the appropriate notice under the VCAA, to include what he 
must show to prevail in his claim for service connection for 
trigeminal neuralgia, what information and evidence he is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

In a February 2004 order, the Court granted the parties' 
joint motion, vacated the Board's March 2003 decision, and 
remanded the case to the Board for readjudication of the 
claim consistent with the considerations discussed in the 
motion.  

Turning to the veteran's claims for service connection for a 
personality disorder and an acquired psychiatric disorder, 
the Board notes that when they were previously before the 
Board in March 2003, also on appeal from the October 1994 
decision of the Houston RO, the Board decided to develop 
evidence pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Thereafter, the claims were sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  The EDU requested that the veteran submit 
additional information in support of his claims.  In May 
2003, the veteran submitted, among other things, a stressor 
statement and the names, addresses and dates of treatment for 
two private care providers.  These claims were merged with 
the claim for service connection for trigeminal neuralgia in 
June 2004.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  38 
C.F.R. § 19.9(a)(2) (2002).  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

In light of the Federal Circuit Court's decision and other 
policy considerations, VA ultimately determined that VBA 
would resume all development functions.  In other words, 
aside from the limited class of development functions that 
the Board is statutorily permitted to carry out, see 38 
U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the regional office (RO) level.





In light of the foregoing, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for trigeminal neuralgia, a 
personality disorder and an acquired 
psychiatric disorder of the impact of the 
notification requirements on those 
claims.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  Once all available medical records 
have been received, the RO should 
schedule the veteran for an examination 
by an appropriate specialist to determine 
whether any trigeminal neuralgia is 
causally linked to active duty.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All indicated 
tests should be performed.  

In view of the Court Order noted above, 
following a review of the relevant 
medical evidence in the claims file, to 
include the veteran's service medical 
records, the  post-service medical record 
relating to a diagnosis of trigeminal 
neuralgia in 1990, a November 1993 
evaluation report noting that symptoms 
began in 1987, and a September 1995 non-
VA medical report; the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's trigeminal neuralgia began 
during service or is causally linked to 
any incident of active duty.  The 
clinician is asked to provide a 
rationale, preferably with citation to 
the clinical record, for any opinion 
expressed.  If the examiner finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should obtain and associate 
all medical records identified in 
correspondence from the veteran received 
in May 2003.

4.  The RO should forward the veteran's 
stressor statement to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) for verification. 

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action (such 
as a VA examination to determine the 
relationship, if any, of any current 
psychiatric disorder to the veteran's 
service), in addition to that directed 
above, is required for any of the 
veteran's three claims.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claims.

6.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for trigeminal neuralgia, a personality 
disorder and an acquired psychiatric 
disorder.  In doing so, the RO should 
review the record and address all 
evidence, including all evidence not 
previously addressed by the RO.  If this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


